EXHIBIT 10.8

MASSEY ENERGY COMPANY

Restricted Unit Agreement

[Number] Restricted Units

THIS AGREEMENT dated as of November 12, 2006, between MASSEY ENERGY COMPANY, a
Delaware Corporation (the “Company”) and [            ] (“Participant”) is made
pursuant and subject to the provisions of the Massey Energy Company 2006 Stock
and Incentive Compensation Plan, as amended from time to time (the “Plan”), a
copy of which is attached. All terms used herein that are defined in the Plan
have the same meaning given them in the Plan.

1. Award of Restricted Units. Pursuant to the Plan, the Company, on November 12,
2006 (the “Grant Date”), granted to Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions herein
set forth, an award of [            ] Restricted Units. The Restricted Units
shall become earned and payable only in cash as more fully set forth herein.

2. Restrictions. Except as provided in this Agreement, the Restricted Units are
nontransferable and are subject to a substantial risk of forfeiture during the
Period of Restriction. The Period of Restriction starts on the Grant Date and
ends when the Restricted Units vest or are forfeited.

3. Vesting. Subject to Paragraph 5 and except as provided in Paragraph 6 below,
Participant’s interest in the Restricted Units shall become transferable and
nonforfeitable (“Vested”) with respect to one-third of the Restricted Units on
each of November 12, 2007, November 12, 2008, and November 12, 2009.

4. Death or Disability. If Participant dies or becomes permanently and totally
disabled within the meaning of Section 22(e)(3) of the Code (“Permanently and
Totally Disabled”) while in the employ or service of the Company or a Subsidiary
and prior to the forfeiture of the Restricted Units under Paragraph 5,
Participant’s right to receive the Restricted Units shall be fully “Vested”
(i.e., the restrictions on transfer and risk of forfeiture in Paragraph 2 above
shall lapse).

5. Forfeiture. Subject to Paragraph 6 below, all Restricted Units that are not
then Vested shall be forfeited if Participant’s employment or service with the
Company and its Subsidiaries terminates for any reason other than on account of
Participant’s death or becoming Permanently and Totally Disabled.

6. Change in Control. Notwithstanding any other provision of this Agreement,
Participant’s right to receive the Restricted Units shall be Vested if
Participant’s employment or service terminates within two years following a
Change in Control.

7. Notice. Any notice or other communications given pursuant to this Agreement
shall be in writing and shall be personally delivered or mailed by United States
registered or certified mail, postage prepaid, return receipt requested, to the
following addresses:



--------------------------------------------------------------------------------

If to the Company:   By hand-delivery:   By mail: Massey Energy Company   Massey
Energy Company Attention: Corporate Secretary   Attention: Corporate Secretary 4
North Fourth Street   P.O. Box 26765 Richmond, Virginia 23219   Richmond,
Virginia 23261 If to Participant:   [Name]   [Address]   [Address]  

8. Confidentiality. Participant agrees that this Agreement and the receipt of
this award are conditioned upon Participant not disclosing the terms of this
Agreement or the receipt of the Restricted Units to anyone other than
Participant’s spouse, confidential financial advisor, or senior management of
the Company prior to the date Participant is Vested in the Restricted Units. If
Participant discloses such information to any person other than those named in
the prior sentence, except as may be required by law, Participant agrees that
this award will be forfeited.

9. No Right to Continued Employment or Service. This Agreement does not confer
upon Participant any right to continue in the employ or service of the Company
or a Subsidiary, nor shall it interfere in any way with the right of the Company
or a Subsidiary to terminate such employment or service at any time.

10. Change due to Capital Adjustments. The terms of this Award shall be adjusted
as the Committee determines and as provided in the Plan for events which, in the
judgment of the Committee, necessitates such action.

11. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware.

12. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof or as duly amended.

13. Participant Bound by Plan. Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof which
are incorporated by reference into this Agreement.

14. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

 

2



--------------------------------------------------------------------------------

15. Taxes. Participant shall make arrangements acceptable to the Company for the
satisfaction of income and employment tax withholding requirements attributable
to the Vesting or payment of this Award.

16. Employment and Service. In determining cessation of employment or service,
transfers between the Company and/or any Subsidiary shall be disregarded, and
changes in status between that of a Member, a Non-Employee Service Provider and
a Non-Employee Director shall be disregarded.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.

 

MASSEY ENERGY COMPANY By:  

 

[Authorized Officer]

 

[Participant]

 

3